Citation Nr: 1130650	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to an initial increased evaluation for dismobility intestinal disorder (previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds), currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1968 to November 1970.  Service records reflect the Veteran's service in the Republic of Vietnam as well as his receipt of the Purple Heart Medal and the Combat Action Ribbon, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July and September 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the July 2008 rating decision, the RO, in pertinent part, granted service connection for gastritis (also claimed as bowel movements and internal problems due to shell fragment wounds) and assigned a zero percent evaluation, effective January 31, 2008.  Subsequently, by rating action dated in March 2009, the RO awarded an increased evaluation to 10 percent for dismobility intestinal disorder, previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds, effective January 31, 2008.  As a higher schedular disability rating is possible with respect to this disability, the claim remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  In addition, in the July 2008 rating decision, service connection for a bilateral knee disability was denied.  In the September 2008 rating decision, in pertinent part, service connection for bilateral hearing loss was granted with an evaluation of zero percent, effective January 31, 2008.

As the Veteran has disagreed with the initial ratings assigned following the grant of service connection for dismobility intestinal disorder and bilateral hearing loss, the Board has characterized such claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).

In December 2009, the Veteran submitted additional medical evidence directly to the Board, followed by a November 2010 waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for a bilateral knee disability was denied by rating decision dated in July 2008.  In a written statement in support of his claim, received at the RO in November 2008, the Veteran stated that records of his knee condition are available from his primary care physician at VA Medical Center (VAMC) in Mountain Home, Tennessee.  On review of the claims folder, it appears that such VA records regarding the Veteran's knee problems are not contained in the claims folder.  Associated with the claims folder is an August 2008 VAMC clinician note, which indicates that the Veteran had knee discomfort for the past several years with the left knee giving out."  It was mentioned in the clinician note that there was an evaluation of the Veteran's knee conducted in Knoxville ten years ago, but an etiology was not found.  Because the records mentioned above may be useful in deciding the Veteran's claim, an attempt to obtain them should be made, and where applicable, follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell, 2 Vet. App. at 613.  

In addition, the Veteran engaged in combat during his period of service and has asserted that his knee problems are also the residuals of shell fragment wounds incurred in an explosive blast to his abdomen.  An in-service clinical record dated in July 1970 indicates that the Veteran suffered multiple shrapnel wounds to his face, neck, chest, back, abdomen, arms, and legs from an exploding booby trap.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.  Under the circumstances of this case, the Board finds that a medical examination and opinion by an appropriate physician would be helpful in resolving the claim for service connection for a bilateral knee disability.

With regard to the Veteran's claim for an initial increased evaluation for dismobility intestinal disorder (previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds), a VA examination conducted in March 2008 reveals a diagnosis of gastritis with chronic, recurrent, post-operative abdominal pain.  However, in the March 2009 rating decision, the RO indicated that it was determined that the Veteran was not diagnosed with gastritis, but that he possibly had gastritis that had not been confirmed by endoscopy.  X-rays taken in May 2008 showed no esophageal strictures or evidence of gastroesophageal reflux.  The radiologist commented that there was suggestion of diffuse fold thickening involving the stomach, suspicious for gastritis.  The radiologist also recommended that evaluation by endoscopy would be more accurate in this case if clinically warranted.  The Board finds that the March and May 2008 physical and radiologic examination reports are inadequate for rating purposes and is of the opinion that another examination is necessary to conduct the proper tests (e.g., an endoscopy) to ascertain a more accurate diagnosis of the Veteran's disability.  Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one, or at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21Vet. App. 303, 311-12 (2007).  Thus, on remand the appropriate examination should be scheduled.  

With regard to the Veteran's claim for an initial compensable evaluation for bilateral hearing loss, the Board finds that a contemporaneous examination is necessary.  The Veteran's hearing was last evaluated by VA in 2008.  In December 2009 the Board received additional medical evidence in support of the Veteran's bilateral hearing loss claim.  The evidence submitted is an October 2009 employee hearing test report generated by the Veteran's employer.  It appears that this hearing test does not conform to the requirement for evaluating hearing impairment for VA purposes, as there is no controlled speech discrimination test.  See  38 C.F.R. § 4.85 (2010).  Further, in a December 2009 written statement submitted by the Veteran, he stated that his hearing loss had progressed sustainably.  Because there may have been a significant change in the Veteran's condition since the last VA examination in September 2008, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an initial compensable disability rating.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to submit any relevant VA or private treatment records in his possession that relate to his bilateral knee disability.  Specifically, the Veteran should be asked to provide information on the evaluation of his knees in Knoxville sometime in the late 1990's (around 1998).

2.  Request all VA treatment records from the VAMC in Mountain Home, Tennessee, especially those indicating treatment from the Veteran's primary care physician related to his bilateral knee problems.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his bilateral knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any current knee disorder is related to the Veteran's military service, including multiple shrapnel wound injuries that were incurred in July 1970.  

The examiner is asked to reconcile any opinion reached and include in the examination report the rationale for any opinion expressed.

4.  Schedule the Veteran for another VA stomach examination to reassess the severity and manifestations of his intestinal disorder as determined by the applicable rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307 (2010).  Conduct all diagnostic testing, to include an endoscopy, and evaluation needed to make this determination.  The claims folder, including a complete copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical and other history.

5.  Schedule the Veteran for a VA audiology examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All tests and studies deemed necessary should be completed and all clinical manifestations should be reported in detail.

A complete rationale for any opinion expressed shall be provided.

6.  After completion of the above development, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


